REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION PROVISOIRE D'EXPLOITATION

| Te nf) ] Blhanror du Ÿ 4 pce 2019

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995
fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25 mai
2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier

Permanent, une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;

La Société Industrielle de Mban Sins 2644 Yaoundé, représentée par Monsieur
MATARAZZI Eugenio en qualité d gféur Général,

d'autre part.

Il a été convenu ce qui suit:

Article 1”: DISPOSITIONS GÉNÉRALES

(1: La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de 67
614 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
n° 1103 constituée de l'Unité Forestière d'Aménagement n° 10 036 et dont les limites sont
fixées telles que décrit dans le plan de localisation en annexe. #Æ

t

1 Generated by CamScanner
Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans
non renouvelable à compter de la date de signature.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire s'engage
à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer. à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique des Administrations chargées des Forêts et de
l'Environnement, les travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe annuelles ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement qui devra prendre en compte le couloir de

migration de la faune sauvage dans ce massif forestier ;

- l'établissement d'un premier plan de gestion quinquennal ;

- l'élaboration du plan d'opération de la première année du plan de gestion;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation telle que défini dans le cahier des charges ou
l'équipement éventuel d'une unité existante ;

- une étude d'impact environnemental dont les termes de référence feront l'objet d'une

approbation par le Ministère en charge de l'environnement, conformément à la législation en
vigueur.

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à respecter les clauses du contrat de partenariat industriel notarié conclues
lors de sa soumission pour ce titre d'exploitation forestière, en vue de la transformation des
bois qui en seront issus.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à
cet effet au concessionnaire une attestation de conformité.

(2) Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

(3) Le plan de sondage de l'inventaire d'aménagement doit être déposé à la Direction
des Forêts au minimum 30 jours avant le début des travaux de terrain. La Direction des
Forêts dispose de 30 jours pour délivrer en cas de conformité, une attestation de conformité
et passé ce délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

(à) la vérification des travaux d'inventaire se fait dès l'ouverture du 2° layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement. À

WE Generated by CamScanner

A la fin des travaux de terrain, le concessionnaire transmet à la Direction des Forêts
DIAF, le rapport d'inventaire et une disquette/CD contenant la totalité des données saisies.
za DF/SDIAF dispose de 45 jours pour délivrer une attestation de conformité des travaux
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire
des corrections à apporter ou des travaux à recommencer.

L'attestation de conformité certifie que le concessionnaire s'est conformé aux normes

prescrites en matière d'inventaire et que les résultats de ces inventaires ne sont entachés
d'aucune irrégularité.

(6) Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,

s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

(6) Le plan d'aménagement est réalisé conformément aux procédures d'élaboration et
d'approbation adoptées et publiées par le Ministère en charge des Forêts et aux documents
techniques et normatifs auxquels les dites procédures font référence.

(7) Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal
et du plan d'opération de la première année du plan de gestion.

(8) Le plan d'aménagement doit être terminé et déposé à l'Administration forestière au
moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1) La strate provisoire (les trois assiettes annuelles de coupe exploitées en
convention provisoire) sera positionnée en fonction du couloir de migration des
animaux dans le massif forestier afin de minimiser l'impact direct des activités
d'exploitation forestière sur la faune sauvage.

(2) Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale fixée
par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette annuelle de
coupe est conditionnée respectivement par l'effectivité de la matérialisation des limites de la
concession forestière et des travaux d'inventaire d'aménagement et par le dépôt pour
approbation du projet de plan d'aménagement.

(3) L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

(4) Le concessionnaire est tenu de matérialiser et de respecter les limites de chaque
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de tenir à jour
les carnets de chantier et les lettres de voiture, sans préjudice de l'application de toutes les
autres obligations découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges.

(5) Le concessionnaire est tenu de déposer chaque année à l'Administration chargée
des Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le
rapport annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière.

(6) Le concessionnaire est tenu de payer l'ensemble des charges fiscales à
conformément à la législation en vigueur. à

p a |

A

Generated by CamScanner
/ La signature de la présente convention est subordonnée à la production d'une
Attestant la constitution par le concessionnaire, auprès du Trésor Public, du

Vs prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de la
e.

icle 9: L'exécution intégrale des obligations prévues à la présente convention donne lieu
à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux clauses

de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention Définitive
{ d'Exploitation.

Article 10: RESILIATION

(1) L'inexécution des obligations de la présente convention entraîne au terme de sa
période de validité, son annulation pure et simple.

(2) Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, notamment le dépassement des limites des
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
parie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: SUIVI DES ACTIVITES ET DES CLAUSES DE LA CONVENTION

Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention

2
ps
Provisoire d'Exploitation qui prend effet à compter de la date de signature./- "4

Fait à ,le

» à:
LU ET APPROUVE

POUR LA SOCIETE SIM

ess Due

D A DES oRù S ET dE LA FAUNE

Fa

Ééfiner
